Citation Nr: 0513986	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for mitral valve 
replacement.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, bilaterally.

5.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1974 to September 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a statement, dated in October 2004, the veteran raised 
contentions to the effect that service connection was 
warranted for Hodgkin's disease.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  However, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Bronchitis was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.  

2.  Mitral valve regurgitation, which necessitated mitral 
valve replacement, was first manifested many years after 
service, and there is no competent evidence of record that it 
is in any way related to service or to service-connected 
disability.  
3.  Non-Hodgkin's lymphoma was first manifested many years 
after service, and there is no competent evidence of record 
that it is in any way related to service.  

4.  Peripheral neuropathy of the upper and lower extremities, 
bilaterally, was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service or to service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Bronchitis is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  Mitral valve replacement is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Mitral valve replacement is not proximately due to or 
chronically worsened by service-connected disease or injury.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2004).

4.  Non-Hodgkin's lymphoma is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

5.  Peripheral neuropathy of the upper and lower extremities, 
bilaterally, is not the result of disease or injury incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

6.  Peripheral neuropathy is not proximately due to or 
chronically worsened by service-connected disease or injury.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the VA 
had to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

By virtue of information contained in letters, dated in April 
and May 2002, the RO informed the veteran that it had a duty 
to notify him and his representative of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  The RO stated that to establish entitlement to 
service-connected compensation benefits, the evidence had to 
show three things:  1) An injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease; 2) 
a current physical or mental disability; and 3) a 
relationship between the current disability and an injury, 
disease, or event in service.

The RO told the veteran that it would request records from VA 
medical centers (MC's) and service records from the military 
if appropriate.  In this regard, the RO stated that it was 
requesting his records from the VAMC's in Durham, North 
Carolina, Fayetteville, North Carolina, Washington, D.C., and 
Cleveland, Ohio.  
The RO also told the veteran that it would make reasonable 
efforts help him try to get other relevant evidence, such as 
medical records, employment records, or records from other 
Federal agencies.  The RO informed the veteran had to give it 
enough information about his records so that it could obtain 
them from the person or agency that had them.  He was 
notified that if there were any medical records that would 
support his claim, he could complete the enclosed VA Form 21-
4142, and the VA would request those records for him.  The RO 
noted that the veteran could get those records himself and 
send them to the RO.  However, the RO also noted that it was 
still the veteran's responsibility to support his claim with 
appropriate evidence.  The RO stated that it would assist him 
by providing a medical examination or getting a medical 
opinion if it decided it was necessary to make a decision in 
his claim.  

The RO informed the veteran that he could help with his claim 
by notifying the RO about any additional information or 
evidence that he wanted it to get for him.  Specifically, the 
RO noted that in order to claim disability as a result of 
exposure to Agent Orange, the veteran had to submit evidence 
showing that he was exposed to herbicides in service.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
The RO sent courtesy copies of the April and May 2002 letters 
to the veteran's representative and informed the veteran that 
he might wish to contact his representative for assistance 
with his claim.

In addition to the letters, dated in April and May 2002, the 
veteran was provided with a Statement of the Case (SOC), 
issued in May 2003 and a Supplemental Statement of the Case 
(SSOC), issued in August 2004.  They further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claims of entitlement to service connection 
for bronchitis, mitral valve replacement, non-Hodgkin's 
lymphoma, and peripheral neuropathy.  Indeed, the SOC set 
forth the relevant text of 38 C.F.R. § 3.159.  The SOC and 
the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; the 
veteran's service personnel records; reports of examinations 
performed by or for the VA in May 1978, August 1997, 
September 2002, and September 2003; records reflecting the 
veteran's treatment in September 1984, from March 1994 to May 
2004, at the VA facilities in Cleveland, Ohio, Washington, 
D.C., Fayetteville, North Carolina, and Durham, North 
Carolina, and Columbus, Ohio; a report reflecting the 
veteran's February 1993 hospitalization by the Western 
Reserve Care System; records from Doctor's Hospital 
reflecting the veteran's treatment from March 2002 to August 
2003; and records from Pain Control Consultants reflecting 
the veteran's treatment from April to June 2002.

In an effort to further assist the veteran in the development 
of his claim, the VA provides him the opportunity to have a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 
(2004).  On VA Form 9, received in June 2003, the veteran 
requested a hearing before the Board at a local VA office.  
He also requested a local hearing at the RO with a Decision 
Review Officer (DRO).  In a letter, dated later in June 2003, 
the RO informed the veteran that his hearing had been 
scheduled for July 2003 at its office.  He was notified that 
it was to be held before the DRO responsible for making the 
decision in his claim.  

On VA Form 21-4138, received in July 2003, the veteran 
informed the RO that he had opted to have his hearing before 
the DRO conducted informally in his representative's 
conference room.  That informal hearing was conducted in July 
2003.  At that time, the veteran provided a written waiver of 
a personal hearing.  It was noted, however, that such waiver 
did not preclude him from requesting such a hearing in the 
future.  To date, the veteran has not requested any 
additional hearings.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to service connection for bronchitis, 
mitral valve replacement, non-Hodgkin's lymphoma, peripheral 
neuropathy, and/or psychiatric disability.  As such, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to those 
issues or be helpful in light of the current record.  
Therefore, further development is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to service connection for 
bronchitis, mitral valve replacement, non-Hodgkin's lymphoma, 
or peripheral neuropathy.  Therefore, the Board will proceed 
to the merits of the appeal on those issues.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as cardiovascular disease, non-Hodgkin's lymphoma, and/or 
peripheral neuropathy to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  That presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The primary thrust of the veteran's contentions is that his 
bronchitis, mitral valve replacement, non-Hodgkin's lymphoma, 
and peripheral neuropathy are the result of his exposure to 
Agent Orange in service.  Certain disabilities, such as non-
Hodgkin's lymphoma and acute and subacute peripheral 
neuropathy, may be presumed to be the result of such 
exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  

Generally, veteran's who served in Vietnam are presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2004).  Although 
the veteran served during the Vietnam era, his service 
personnel records affirmatively show he was stationed in the 
United States.  There is absolutely no competent evidence to 
show that he ever served in Vietnam.  As such, he cannot be 
presumed to have been exposed to Agent Orange.  Therefore, he 
will have to show that he was, in fact, exposed to Agent 
Orange in service.

During his informal DRO hearing in July 2003, the veteran 
stated that while stationed at Camp Lejeune he had been 
exposed to Agent Orange which clung to contaminated gear 
coming back from Vietnam.  

Again, however, there is no competent evidence on file to 
support the veteran's claims.  Indeed, his service medical 
and personnel records are completely negative for such 
exposure, and in September 2003, the National Personnel 
Records Center reported that there was no record of such 
exposure.  Absent such evidence, the Board concludes that the 
veteran was not exposed to Agent Orange in service.  
Accordingly, his contentions in that regard are of no force 
or effect.  

In a statement, dated in March 2002, the veteran contended 
that his claimed disabilities were also the result of 
exposure to radiation.  Lymphomas (except Hodgkin's disease) 
are also associated with radiation exposure.  38 U.S.C.A. 
§ 1112(c)(2) (West 2002); 38 C.F.R. §§ 3.309(d), 3.311 
(2004).  However, the veteran did not identify where or when 
the claimed exposure took place, nor did he identify the 
source of the radiation.  Moreover, his records, dated in and 
after service, are completely negative for any evidence of 
radiation exposure.  Accordingly, the Board concludes that 
the veteran was not exposed to radiation during service.  
Therefore, his contentions in that regard are also of no 
force or effect.

Although there is no competent evidence on file showing that 
the veteran was exposed to Agent Orange or to radiation, that 
fact does not preclude him from showing a direct link between 
the claimed bronchitis, mitral valve replacement, non-
Hodgkin's lymphoma, and/or peripheral neuropathy and service 
or the first year after service.  Also, it does not preclude 
him from showing a relationship between any of those 
disorders and a disability for which service connection has 
already been established.  See, e.g., Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  
A.  Bronchitis

The veteran's service medical records are completely negative 
for any complaints or clinical findings of bronchitis.  Such 
a disorder was not clinically reported until March 1995, many 
years after his separation from service.  

In September 2002, the veteran underwent an examination, 
which was conducted for the VA by a private physician on a 
fee basis (fee basis examination).  The veteran reported that 
he had symptoms of congestion and frequent coughing which had 
begun in approximately 1997.  The physical examination was 
significant for bilateral rhonchi; however, chest X-rays were 
negative for any pulmonary infiltrate.  The examiner 
concluded that the veteran's symptoms of bronchitis were very 
likely due to continued smoking and very unlikely due to any 
service-connected disability.  

Such a conclusion is consistent with the extensive evidence 
of record which is completely negative for any findings that 
the veteran's bronchitis is in any way related to service.  
Accordingly, service connection is denied.

B.  Mitral Valve Replacement

The veteran's service medical records are negative for any 
complaints or clinical findings of mitral valve replacement 
or of cardiovascular disability necessitating mitral valve 
replacement.

Such a disorder was not clinically reported until 1998, when 
the veteran was treated by the VA for severe mitral valve 
regurgitation.  In October 1999, he underwent mitral valve 
replacement at the Durham VAMC.  The history associated with 
that surgery revealed that the veteran's history of cardiac 
disability had started in March 1998.  

Although the onset was many years after service, the report 
of the September 2002 VA examination suggests that the 
veteran's heart disability was the result of treatment for 
lymphoma.  The examiner identified lymphoma as a service-
connected disability and concluded that service connection 
was warranted on a secondary basis.  Since the examiner's 
conclusion was based on the false predicate that service 
connection was in effect for lymphoma, that conclusion cannot 
be considered competent evidence to support a grant of 
service connection on a secondary basis.  Indeed, there is 
simply no competent evidence of a nexus between the veteran's 
mitral valve replacement and service, the first year after 
the veteran's discharge from service, or any disability for 
which service connection has already been established.  
Accordingly, service connection is not warranted.

C.  Non-Hodgkin's Lymphoma

The veteran's service medical records are negative for any 
complaints or clinical findings of non-Hodgkin's lymphoma.  
Such a disorder was not clinically manifested until 1997, 
when the veteran was found to have a lump in his left axilla.  
Following chemotherapy and radiation therapy in 1998, that 
disorder went into remission.  In this regard, the Board 
notes that the September 2002 VA fee basis examination was 
within normal limits, and that liver function tests and an 
abdominal CT scan were negative for any evidence that the 
lymphoma had recurred.  Moreover, it should be noted that in 
February 2003, the veteran's Social Security disability 
benefits (which the veteran had been receiving since 1997 due 
to disability from cancer) were terminated because the 
veteran's cancer had gone into remission.  

Absent any competent evidence that the veteran currently has 
non-Hodgkin's lymphoma, service connection is not warranted.  
Accordingly, that portion of the appeal is denied.  In 
arriving at this decision, the Board notes that following the 
VA examination in September 2002, the examiner stated that 
the veteran's lymphoma was due to Agent Orange exposure.  As 
noted above, however, there is absolutely no competent 
evidence that the veteran was ever exposed to Agent Orange.  



D.  Peripheral Neuropathy

The veteran's service medical records are negative for any 
complaints or clinical findings of peripheral neuropathy.  In 
1996, the veteran was treated for low back pain radiating 
into his lower extremities.  In September 1997, following the 
diagnoses of large cell lymphoma and Hodgkin's disease, the 
veteran developed paresthesia in his fingers and toes.  The 
treating health care provider found such paresthesia due to 
the medication being used to treat the veteran's lymphoma and 
Hodgkin's disease.  In April 2002, a VA consultant in 
neurology tended to confirm those findings, as did the VA 
examiner in September 2002.  

The VA examiner stated that since the veteran's lymphoma was 
due Agent Orange exposure in service, and that since the 
treatment for that disorder resulted in peripheral 
neuropathy, service connection was in order for the 
peripheral neuropathy.  Again, however, that conclusion was 
based on a false predicate, i.e., that the veteran's lymphoma 
was service-connected as a result of Agent Orange exposure.  
Therefore, that conclusion cannot be considered competent 
evidence of service connection for peripheral neuropathy.  

Absent evidence of peripheral neuropathy in service or during 
the first year after service, or competent evidence of a 
nexus between the current peripheral neuropathy and any event 
in service, service connection is not warranted.  
Accordingly, that portion of the appeal must also be denied.

III.  Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only other reports showing a relationship between 
bronchitis, mitral valve replacement, non-Hodgkin's lymphoma, 
and peripheral neuropathy and service come from the veteran.  
As a layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinions, without more, cannot be 
considered competent evidence of service connection.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for mitral valve 
regurgitation, post-operative, is denied.

Entitlement to service connection for non-Hodgkins lymphoma 
is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, bilaterally, is denied.


REMAND

Finally, the veteran seeks entitlement to service connection 
for psychiatric disability.  There is evidence to suggest 
that such disability may be related to his service-connected 
residuals of a gunshot wound.  

In September 2002, the veteran underwent a VA fee basis 
psychiatric examination.  The examining physician concluded 
that the veteran had depression due to Hodgkin's disease and 
heart valve replacement.  The examiner stated that it was 
more likely than not that the veteran's depression first 
appeared while the veteran was in service and/or was 
aggravated by his experiences in service, but only if 
(emphasis added) Hodgkin's disease and/or heart problems were 
seen as service-connected.  Despite that conclusion, the 
examiner also suggested that increased chronic pain from a 
service-related gunshot wound was a contributing factor to 
the veteran's depression.  It is unclear whether the 
veteran's depression could be caused or chronically worsened 
by his service-connected gunshot wound if Hodgkin's disease 
and/or heart problems were not seen as service-connected.  
In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for psychiatric disability.  Accordingly, that 
issue is remanded for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to determine the 
nature, etiology, and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  If psychiatric 
disability is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disability is the result of a 
service-connected disability, including, 
but not limited to, the residuals of 
shell fragment wounds of the right chest 
and abdomen.  The rationale for all 
opinions must be set forth in writing.

2.  When the actions requested in 
paragraph 1 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to service-
connection for psychiatric disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


